FIRST DISTRICT COURT OF APPEAL
                STATE OF FLORIDA
                  _____________________________

                          No. 1D18-2782
                  _____________________________


DENISE WILLIAMS,

    Petitioner,

    v.

STATE OF FLORIDA,

    Respondent.
                  _____________________________


Petition for Writ of Habeas Corpus—Original Jurisdiction.


                       September 20, 2018


PER CURIAM.

     This petition for writ of habeas corpus challenges a trial
court order that denied a motion to set bond and directed
Petitioner be held pending trial. We deny the petition.

     Petitioner is charged with first-degree murder, a capital
offense, and conspiracy to commit first-degree murder and
accessory after the fact to first-degree murder, offenses which are
punishable by life imprisonment. See § 782.04(1), Fla. Stat.
Article I, section 14, of the Florida Constitution states:

    Pretrial release and detention.—
    Unless charged with a capital offense or an offense
    punishable by life imprisonment and the proof of guilt is
    evident or the presumption is great, every person
    charged with a crime or violation of municipal or county
    ordinance shall be entitled to pretrial release on
    reasonable conditions. If no conditions of release can
    reasonably protect the community from risk of physical
    harm to persons, assure the presence of the accused at
    trial, or assure the integrity of the judicial process, the
    accused may be detained.

This provision has been construed to mean that a person charged
with a capital offense or an offense punishable by life
imprisonment is “entitled to release on reasonable bail as a
matter of right” unless “the proof is evident or the presumption
great that [the accused] is guilty of the offense charged.” State v.
Arthur, 390 So. 2d 717, 718 (Fla. 1980). We find that the State
has met its burden of proof under Arthur.

     The charges against Petitioner arose from the presumed
drowning death of her husband Mike Williams, who disappeared
during a hunting trip on December 16, 2000. Petitioner and
Williams were friends with Brian Winchester and his wife. In
2003, Winchester and his wife were divorced. In 2005, Petitioner
married Winchester. Petitioner and Winchester separated in
2012, and Petitioner filed for divorce in 2015. Approximately one
year after Petitioner filed for divorce, Winchester kidnapped
Petitioner at gunpoint. As a result, Winchester was charged with
aggravated assault with a firearm, false imprisonment, and
battery. Winchester faced a potential life sentence for the crimes
he committed against Petitioner.

    Winchester entered into a proffer agreement whereby the
State (1) agreed to not request a life sentence for his pending
charges involving the crimes he committed against Petitioner, (2)
agreed to not pursue a witness tampering charge, and (3) offered
complete immunity for any admissions that Winchester would
make regarding Williams’ disappearance. Winchester told law
enforcement officials that he was responsible for killing Williams
and Petitioner conspired in the murder. Winchester led law
enforcement officials to a remote location where Williams’

                                 2
remains were found. Winchester was ultimately sentenced to
twenty years in prison for the charges involving the crimes
against Petitioner.

      After her arrest, Petitioner filed a motion to set bond. The
trial court held an evidentiary hearing pursuant to Arthur. The
trial court heard evidence from Winchester that he and Petitioner
began an affair in October 1997. Petitioner made it clear that
she would never divorce Williams because she was concerned
about how it would appear to others. In 2000, Petitioner became
worried that Williams would discover the affair and seek a
divorce. At some point, Petitioner and Winchester started
discussing the death of their spouses. Winchester refused to
consider anything happening to his first wife for the sake of their
child. Petitioner said it would be nice to be with Winchester, but
it would be even better if they had money. Williams had three
insurance policies: a policy taken out in February 1995 for
$250,000 issued by Kansas City Life Insurance Company; a policy
taken out in March 2000 for $500,000 issued by Cotton States
Insurance Company; and a policy taken out in April 2000, nine
months prior to his death, for $1 million issued by Kansas City
Life.

     Winchester stated Petitioner was aware that Williams was
planning to drop the $500,000 insurance policy within a few
months after obtaining the $1 million policy. The potential lapse
of the $500,000 insurance policy was an important factor in the
timing of Williams’ death. Winchester stated that he and
Petitioner discussed a scenario where Winchester and Williams
would go hunting and Williams would have an “accident.”
Petitioner and Winchester made plans so that they would have
alibis for the time of Williams’ disappearance. Winchester ended
up shooting Williams and hiding his body. Petitioner was not
aware that Williams had been shot, but she did know that the
plan that day was for him never to return home.

     At the Arthur hearing, the State submitted sworn
statements from Williams’ mother and brother that indicated in
2001, the mother had a picture of Williams included in a
newspaper article about missing people. Petitioner was “livid”
that Williams’ photograph and information were included in the

                                3
article. Petitioner confronted Williams’ mother and threatened to
prevent her from seeing her granddaughter if she continued to
pursue a criminal investigation. In 2005, after a criminal
investigation was started, Petitioner and Winchester confronted
Williams’ mother again. Petitioner told her that if she stopped
the investigation, she would be able to see her granddaughter
again. The investigation continued, and after January 8, 2005,
Petitioner did not allow Williams’ mother or brother to see the
granddaughter.

     The State also submitted a 2005 law enforcement
investigative summary. That report stated that Petitioner held a
memorial service for Williams on February 11, 2001,
approximately seven weeks after he went missing. On June 21,
2001, a local fisherman found a pair of waders in the area where
the search for Williams had taken place. On June 23, 2001, a
local diver found a yellow flashlight and a camouflage jacket.
Williams’ mother identified the flashlight as a gift she had given
Williams around Thanksgiving 2000. His Arkansas hunting
license was found in a pocket of the jacket.

     Petitioner filed a death claim with Kansas City Life on
January 4, 2001, only three weeks after Williams’ disappearance.
On that form, Petitioner failed to disclose the existence of the $1
million policy issued by Kansas City Life. On June 29, 2001,
Petitioner filed a sworn petition for a presumptive death
certificate which stated that Kansas City Life was the only other
party with an interest in the petition. This was a false statement
because Williams also had the $500,000 policy with Cotton
States. The order declaring Williams presumptively dead was
signed the same day the petition was filed. Petitioner did not file
a death claim with Cotton States until September 19, 2001.
Petitioner received a total of $1,484,453 from the life insurance
policies.

     Petitioner makes two arguments. First, she asserts that
because Winchester was a co-conspirator, his statement cannot
meet the heightened burden of Arthur as a matter of law. We
reject that argument and hold that a co-conspirator’s statement
can meet the required evidentiary standard of “the proof of guilt
is evident or the presumption is great.” Winchester’s sworn

                                4
statement was internally consistent and there was no evidence
presented to contradict his factual allegations. Cf. Kirkland v.
Forture, 661 So. 2d 395 (Fla. 1st DCA 1995) (holding that a
defendant was entitled to pretrial release because the only
evidence of the defendant’s involvement in the murder was three
unsworn statements: two internally inconsistent statements
made by the person thought to have actually committed the
murder and one from the alleged murderer’s wife).

     Next, Petitioner asserts that there is no physical evidence
linking her to the crime as in State v. Perry, 605 So. 2d 94 (Fla.
3d DCA 1992), and that the State’s case was based almost
entirely on the testimony of an alleged accomplice. In Perry,
there was impeachment evidence that contradicted the alleged
accomplice’s testimony.       Here, in addition to Winchester’s
statement, which was internally consistent and uncontradicted,
there was additional circumstantial evidence of guilt established
by the sworn statements made by Williams’ mother and brother,
and the evidence concerning the life insurance policies.
Petitioner threatened Williams’ mother for seeking an
investigation into her son’s death. When the investigation
continued, Petitioner followed through with the threat to deny
Williams’ mother visitation with the granddaughter. In addition,
Petitioner failed to disclose the $500,000 Cotton States policy on
the sworn petition for presumptive death certificate or the $1
million policy issued by Kansas City Life on the claim form filed
with Cotton States.

     The trial judge heard and evaluated the evidence presented.
When reviewing the sufficiency of evidence presented to a trier of
fact, our undertaking is not to reweigh the evidence. See
Hernandez v. State, 56 So. 3d 752, 758 (Fla. 2010) (“When
reviewing the sufficiency of evidence presented to a trier of fact,
our task is not to . . . reweigh the evidence.”). We find no error in
the trial court’s ruling.

    PETITION DENIED.

WOLF, ROWE, and JAY, JJ., concur.




                                 5
              _____________________________

   Not final until disposition of any timely and
   authorized motion under Fla. R. App. P. 9.330 or
   9.331.
              _____________________________


Michael Ufferman of the Michael Ufferman Law Firm, P.A.,
Tallahassee, for Petitioner.

Pamela Jo Bondi, Attorney General, and Trisha Meggs Pate,
Bureau Chief, Tallahassee, for Respondent.




                           6